Citation Nr: 1102934	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-24 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a low back disorder.

2.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to a low back disorder.

3.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to a low back disorder.

4.  Entitlement to service connection for neuropathy, claimed as 
a result of a cold injury.

5.  Entitlement to service connection for bilateral foot fungus, 
claimed as a result of a cold injury.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder, claimed as residuals of a low back injury.

7.  Entitlement to service connection for a low back disorder, 
claimed as residuals of a low back injury. 

8.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

9.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his daughter


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the entire matter was retained by the Oakland 
RO throughout the course of the appeal.

This case was most recently before the Board in March 2010.  The 
case was remanded for a BVA hearing.  A hearing was scheduled.  
The Veteran testified before the undersigned in May 2010.  At his 
May 2010 BVA hearing, the Veteran submitted additional evidence 
with waiver of RO consideration.  He additionally testified 
before a Decision Review Officer (DRO) in May 2009.  Transcripts 
of the hearings are of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a cervical 
spine disorder, bilateral shoulder disorder, neuropathy and 
bilateral foot fungus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in May 2005, the RO denied service 
connection for a low back disorder based on the finding that the 
medical evidence did not demonstrate the claimed disorder was 
incurred in or caused by military service; the Veteran did not 
appeal the May 2005 decision within one year of being notified.

2.  The evidence received since the May 2005 RO decision is new 
and raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a low back disorder. 

3.  The Veteran's current low back disorder had its onset in 
service or is otherwise etiologically related to an injury that 
occurred during his active service.

4.  In a decision dated in May 2004, the RO denied the Veteran's 
for service connection for bilateral hearing loss, based on the 
finding that the medical evidence did not demonstrate a current 
hearing loss disorder for VA purposes; the Veteran did not appeal 
the May 2004 decision within one year of being notified.

5.  Evidence received since the May 2004 rating decision relates 
to an unestablished fact necessary to substantiate the claim for 
entitlement to service connection for bilateral hearing loss.

6.  In a decision dated in May 2004, the RO denied a service 
connection claim for tinnitus based on the finding that the 
medical evidence did not demonstrate the claimed disorder was 
incurred in or caused by service; the Veteran did not appeal the 
May 2004 decision within one year of being notified.

7.  2. Evidence received since the May 2004 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision, which denied the Veteran's 
claim for service connection for a low back disorder is final.  
38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 
20.302, 20.1103 (2010).

2.  New and material evidence has been presented since the May 
2005 RO decision denying a claim to reopen service connection for 
a low back disorder; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A low back disorder was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  The May 2004 rating decision that denied service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

5.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2010).

6.  The May 2004 rating decision, which denied the Veteran's 
claim of entitlement to service connection for tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 
20.302, 20.1103 (2010).

7.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus. 38 
U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable 
to all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103 (West 2002).  VA must also inform the claimant which 
evidence VA will seek to provide and which evidence the claimant 
is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  Second, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002).  In the instant case, the Veteran's 
claims are being reopened.  As such, any deficiencies with regard 
to VCAA are harmless and nonprejudicial.



II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the Veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
RO must presume the credibility of the evidence.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement 
to service connection for a low back disorder in May 1997.  The 
RO, in August 1997 denied the Veteran's claim for a low back 
disorder, in pertinent part, based on a finding that there was no 
evidence that the claimed condition was incurred in or aggravated 
by military service.  The Veteran appealed, and the BVA 
considered and denied his claim in June 2000.  The June 2000 BVA 
decision denied his claim, in pertinent part, based on a finding 
that there was no competent medical evidence presented 
demonstrating a nexus between his back disability and his 
service. 

The Veteran once again filed a claim for a low back disorder, in 
addition to a claim for bilateral hearing loss in November 2002.  
In a June 2003 rating decision, the RO denied his claim for 
bilateral hearing loss on a finding that evidence failed to 
establish a relationship between his current bilateral hearing 
loss and any disease or injury during military service.   The RO 
readjudicated the claim in May 2004 and denied service connection 
for hearing loss claim based on the finding that hearing loss for 
VA purposes had not been demonstrated.  His claim for tinnitus 
was denied on the basis that the disorder did not occur nor was 
caused by service.  The Veteran did not appeal that decision 
within a year, and it became final. 38 C.F.R. § 20.1103.

 In a September 2003 rating decision, the RO continued to deny 
his low back claim based on a finding that there was no evidence 
which linked his current back disability to service.  The Veteran 
did not appeal the September 2003 decision within a year, and 
they became final. 

The Veteran filed a claim to reopen a low back disorder in August 
2004.  In May 2005, the RO reopened but denied his claim on the 
merits.  The RO found that there was no evidence that the low 
back disorder was incurred in or aggravated by military service.  
The Veteran did not appeal that decision within a year, and it 
became final. 38 C.F.R. § 20.1103.

The Veteran filed claims of entitlement to service connection for 
hearing loss, tinnitus and a low back disorder in June 2007.  In 
April 2008, the RO denied the Veteran's claims on the basis that 
new and material evidence had not been demonstrated.  He 
appealed. 

Low Back Disorder 

In regards to his claim for a low back disorder, the evidence 
added to the record since the May 2005 RO decision, includes VA 
treatment records, private treatment records, and testimony 
provided at a May 2009 DRO Hearing and a May 2010 BVA hearing. 

The Board finds that the pertinent evidence, received subsequent 
to the May 2005 RO decision, includes a December 2008 letter from 
the Veteran's VA treating physician.  In this letter, the 
Veteran's treating physician indicated that the Veteran's low 
back pain was at least as likely as not the direct result of his 
duties performed during his active military duty.  Given that the 
December 2008 VA physician has indicated that there is a 
relationship between the Veteran's diagnosis and service, a 
reasonable possibility of substantiating is claim for a low back 
disorder is raised.  

The Board finds that the evidence submitted since the May 2005 RO 
decision is new in that it was not associated with the claims 
folder prior to the May 2005 RO decision and material because it 
relates to an unestablished fact  necessary to substantiate the 
claim and raises a reasonable possibility of substantiating the 
claim.  Therefore, his low back disorder claim will be reopened 
and granted as discussed in the service connection portion of 
this decision below.

Hearing Loss and Tinnitus 

With regard to the Veteran's hearing loss and tinnitus claims, 
however, the Board finds that new and material evidence has been 
submitted since the last final rating decision.  The evidence of 
record at the time of the last final rating decision in May 2004 
consisted of a March 2004 VA examination, statement from the 
Veteran, and a review of evidence of record.  The RO essentially 
determined that the Veteran did not demonstrate hearing loss for 
VA purposes and that the evidence did not establish that his 
tinnitus occurred in or was caused by service.  

The evidence added to the record since the last final rating 
decision includes VA and private treatment records.  
Significantly, the evidence includes a July 2010 VA audiology 
consult that diagnoses the Veteran as having bilateral mild 
sloping to moderate/moderately-severe sensorineural hearing loss 
with good speech recognition.  Test results were not included 
with the report.  However, the examiner observed that the pure 
tones were re-tested several times and with consistent results; 
and, therefore they were considered valid.  The Veteran was found 
to be a candidate for hearing aids.  The examiner also concluded 
that the Veteran's tinnitus was likely due to his hearing loss.

Because the newly received evidence relates to unestablished 
facts necessary to reopen the previously denied claims of service 
connection for hearing loss and tinnitus, namely, evidence of a 
current hearing loss disability and an opinion that relates the 
Veteran's tinnitus to his hearing loss, the Board finds that it 
is both new and material.  The Board recognizes that the June 
2010 report did not clearly establish whether the Veteran has 
hearing loss for VA purposes.  However, the fact remains that he 
was diagnosed as having moderate/moderately severe hearing loss 
and was issued hearing aids, which strongly suggests the 
existence of hearing loss sufficient to meet the requirements of 
38 C.F.R. § 3.385.   The Board thus finds that new and material 
evidence adequate to reopen the previously denied claims of 
service connection for hearing loss and tinnitus, and the 
applications to reopen will therefore be granted.

In so finding, the Board is acutely aware of the fact that the 
initial denial of the Veteran's claim for service connection for 
hearing loss was based on the finding that there was no evidence 
that related his hearing loss disability to service.  However, as 
noted, the last final denial of his claim, which was within the 
applicable appeals period, was based on the conclusion that the 
Veteran did not have hearing loss for VA purposes.  In this 
regard, the Board notes that the Court interpreted the language 
of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed 
the phrase "raises a reasonable possibility of substantiating 
the claim" as enabling rather than precluding the reopening of a 
claim.  The Court emphasized that the regulation is designed to 
be consistent with 38 C.F.R. § 3.159(c)(4), which does not 
require new and material evidence as to each previously unproven 
element of a claim.  It was indicated that it would be illogical 
to require that a claimant submit medical nexus evidence when he 
has provided new and material evidence as to another missing 
element, as it would force the veteran to provide medical nexus 
evidence to reopen his claim so that he could be provided with a 
medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 
(U.S. Vet. App. Nov. 2, 2010).  Thus, the Board finds that the 
current evidence showing bilateral hearing loss is sufficient to 
reopen the claim.

III.  Service Connection

The Veteran asserts that he suffers from a current low back 
disorder which stems from an in-service accident where he fell 
into a ditch during a march.  See BVA May 2010 T. at 4.  Similar 
assertions were made at July 1998 and May 2009 DRO hearings.  The 
Board notes that most of the Veteran's service treatment records 
have been determined to have been destroyed in a fire and are 
unable to be reconstructed.  See February 2004 RO inquiry and 
response.   

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In terms of his present disability, the Board notes that the 
Veteran's treatment records indicate that the Veteran is 
currently diagnosed with degenerative joint disease of the lumbar 
spine at L5-S1.  See December 2008 VA letter.  As such, the 
evidence demonstrates the existence of a current low back 
disability, meeting the first requirement for the establishment 
of service connection.  See Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that of a 
disease or injury was incurred or aggravated during service, the 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board has considered that the service treatment records do 
not confirm that the Veteran suffered a low back injury.  As 
previously noted, most of the Veteran's in-service treatment 
records have been destroyed.  However, the Board is cognizant of 
the fact that the Veteran's March 1955 separation examination, 
one of the few in-service documents retrieved, reflected a normal 
clinical evaluation of the Veteran's back.  Post-service 
treatment records first reflect treatment for back symptomatology 
in 1977, over twenty years following separation from service.

In this case, there is no dispute that Veteran is competent to 
report symptoms of continuous low back pain since his in-service 
injury, because this requires only personal knowledge as it comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  In such cases, the Board is within its province to weigh 
that testimony and to make a credibility determination. 

The Board finds the Veteran's statements to be credible, as there 
is internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, he has 
consistently provided a history of in-service onset of a low back 
disorder, following an in-service injury where he fell into a 
ditch while marching.  See July 1998 DRO hearing, May 2009 DRO 
hearing, and May 2010 BVA hearing testimony.  

In addition to being internally consistent, his statements of 
continuity of symptomatology since service are also consistent 
with other evidence of record.  Although the Veteran did not 
report continuity of back pain since service, when he sought 
treatment in 1977, the Board has considered several statements 
from family members attesting to his continuous symptomatology.  
Specifically, the Board has considered a February 2005 statement 
from the Veteran's brother.  The brother indicated that the 
Veteran had complained of back pain ever since he got out of the 
military in 1955.  Another statement from his cousin, R. B., 
reflected similar contentions.  His cousin stated that the 
Veteran had been complaining of back pain since he got out of the 
military.  Moreover, the Board has considered a statement 
submitted by his wife in August 2009.  In her statement, the 
Veteran's wife indicated that the Veteran had reported to her 
that he had fallen in a hole while serving in Germany.  
Significantly, she noted that they had met in early 1954, which 
the Board notes was during the time the Veteran was on active 
duty.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board 
is entitled to assess the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence).  

Further, the undersigned found the Veteran's personal testimony 
to be genuine, credible, and consistent with the evidence of 
record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In 
the case of oral testimony, a hearing officer may properly 
consider the demeanor of the witness, the facial plausibility of 
the testimony, and the consistency of the witness' testimony with 
other testimony and affidavits submitted on behalf of the 
[V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) 
(finding that "the assessment of the credibility of the 
veteran's sworn testimony is a function for the BVA in the first 
instance"). 

The Board has additionally considered that the Veteran's DD 214 
which reflects his military occupational specialty was that of a 
gunner.  Although the record does not verify the exact nature of 
his job duties, the Board finds that it would have been 
consistent with the circumstances of his service for him to have 
to march.  See 38 U.S.C.A. § 1154(a).  As such, the Board finds 
that it is reasonable to assume that the Veteran did in fact fall 
into a ditch while marching during his active duty service. 

The Board further notes that various VA and private medical 
examiners have proffered opinions which attribute the Veteran's 
current low back disorder to his in-service accident.  For 
example, a May 2004 private treating practitioner considered the 
Veteran's contentions that he had fallen into a large hole during 
an in-service march.  He opined that based on the extensive 
degenerative changes viewed on X-ray and the absence of any other 
known trauma, other than the reported in-service fall, it was 
more likely than not that these changes were caused by the in-
service fall.  A December 2008 letter from the Veteran's VA 
treating physician similarly indicated that the Veteran's lumbar 
back pain was at least as likely as not the direct result of his 
duties performed during active duty.  The treating physician 
considered the Veteran's reported fall in her analysis. 


In a July 2010 private treatment record, another private 
practitioner considered the Veteran's low back disorder.  In her 
analysis, the practitioner indicated that the Veteran's low back 
pain was the direct result of the fall he had while he was in 
service. She indicated that although the separation examination 
did not reflect a spine disorder, it was very likely that an 
examiner at that time would not have found a spine injury due to 
lack of proper X-ray equipment.  She stated that this fall may 
have led to a weakening of the supportive soft tissue and 
ligamentous structure, giving rise to spinal instability, which 
is evidenced by flare-ups of pain, subluxation and muscular 
spasticity of the low back.  She concluded her opinion stating 
that a current examination, consisting of neuralgic, orthopedic 
and chiropractic tests, provided positive findings which are a 
direct result of his in-service accident.   There are no 
contradictory opinions of record. 
 
Pursuant to this decision, the Board has made a credibility 
determination that the Veteran's in-service injury occurred.  
Therefore, in giving due consideration to the places, types, and 
circumstances of his service, in conjunction with May 2004, 
December 2008, and July 2010 opinions, the Board finds that the 
doctrine of reasonable doubt supports a grant of service 
connection for a low back disorder.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a low back disorder, claimed as residuals 
of a low back injury has been received, to this extent, the 
appeal is granted.

Service connection for a low back disorder, claimed as residuals 
of a low back injury, is granted. 

The claim of entitlement to service connection for bilateral 
hearing loss is reopened; to this limited extent, the appeal of 
this issue is granted.

The claim of entitlement to service connection for tinnitus is 
reopened; to this limited extent, the appeal of this issue is 
granted.
REMAND

As indicated previously, the VCAA describes VA's duty to notify 
and assist claimants in substantiating a claim for VA benefits.  
VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 

As previously noted, almost all of the Veteran's service 
treatment records have been deemed unavailable for review.  The 
Board recognizes that, in cases such as this, there is a 
heightened obligation to assist the appellant in the development 
of the case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases, such as in this situation, in 
which records are presumed to have been or were destroyed while 
the file was in the possession of the government.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

Hearing Loss and Tinnitus- The Veteran claims that his current 
bilateral hearing loss is a result of in-service acoustic trauma.  
He maintains that his tinnitus is either the direct result of 
this trauma or secondary to his hearing loss.  

The Veteran has submitted evidence suggesting that he meets the 
requirements of having hearing loss as per 38 C.F.R. § 3.385.  
Further, as his military occupational specialty was "Gunner", 
the Board concedes that the Veteran had noise exposure in 
service.  Thus, the remaining question is whether or not his 
hearing loss is due to or the result of his active service.  The 
Board finds that a VA examination is required under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) to provide an answer.

Cervical Spine Disorder and Left Shoulder Disorder-  The 
Veteran's March 1955 separation examination noted a normal 
clinical evaluation of his neck and upper extremities.  No other 
service treatment records are available for review.

Post-service treatment records first noted complaints of neck 
pain in March 1981. A private treatment record at that time noted 
that the Veteran performed janitorial work.  A "Doctor's First 
Report of Occupational Injury or Illness" completed shortly 
thereafter indicated that the Veteran had been bending over to 
lift a heavy trash barrel and now had subjective complaints of 
head, neck, and left shoulder and arm pain.  The physician noted 
that the Veteran had originally not reported his injury as 
Industrial.  X-ray findings reflected mild degenerative changes 
of the cervical spine. 

With respect to his cervical spine claim, the Board has 
considered a July 2010 private treating physician's statement 
that the primary cause of the Veteran's neck pain was a direct 
result of the fall he had while on active military service.  
However, in formulating this opinion, the private practitioner 
appears to have presumed that the Veteran did not experience any 
injures or accidents since he left military service.  However, as 
noted above, an August 1981 treatment record reflected complaints 
of neck pain by the Veteran following an occupational accident.  
An October 2005 private opinion by the same practitioner also 
opined that there was a positive relationship between the 
Veteran's current neck disorder and his in-service fall.  
However, at that time she also incorrectly based her opinion on 
the notion that the Veteran did not have any injuries to his neck 
following service.  As such, the probative value of these 
opinions is limited.

As the Board has conceded that the Veteran fell into a ditch 
while in-service (see Service Connection portion of this BVA 
decision), and in light of the above treating practitioner's 
statements, the Board finds that a VA examination is required 
under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine 
whether this disorder is related to service.  Additionally, as 
service connection has now been granted for his low back, an 
opinion regarding secondary service connection should also be 
obtained. 

With respect to his left shoulder disorder, the Board has 
considered a December 2008 VA treating physician's statement that 
the Veteran's persistent left shoulder pain was as likely as not 
the direct result of his duties performed on active duty.  A 
rationale was not provided. In Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008), the Court held that the probative value of 
a medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion.  The 
probative value of the December 2008 opinion is therefore 
limited.   However, the Board finds the above treating 
practitioner's statement is an "indication" that his current 
left shoulder disorder may be associated with service, and that a 
VA examination is required under McLendon to determine whether 
this disorder is related to service, or to his now service-
connected low back disability. 

Right Shoulder-  The Board notes that VA treatment records 
reflect complaints and treatment for right shoulder pain.  It is 
unclear from the available medical records what diagnosis is 
associated with the Veteran's subjective complaints of right 
shoulder pain.  The Board notes that service connection is not 
warranted for pain alone.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted).

The Veteran alleges that his current right shoulder disorder 
stems from an in-service fall.  As noted above, the Board has 
determined that an alleged in-service fall into a ditch occurred.  
He additionally argues that his right shoulder disorder was 
caused by carrying heaving packs in service.  See May 2009 DRO T. 
at 23. 

The Board finds that a medical examination is necessary to 
determine the diagnosis associated with his right shoulder 
symptomatology and an opinion is necessary to determine whether 
any such right shoulder disorder is related to his now service-
connected low back disorder, or to his service.

Neuropathy-  The Veteran testified at his May 2010 BVA hearing 
that he experienced numbness in his feet. See BVA T. at 14.   At 
his May 2009 DRO hearing he stated that he had numbness and 
tingling does into his feet.  He testified that his feet had 
frozen, while stationed in Germany.  He stated that he would have 
tingling down his legs and feet.  See May 2009 DRO T. at 25-27.  

Private treatment records in 1981 reflect a diagnosis of cervical 
radiculopathy.  Private treatment records in 1988 reflected 
complaints of numbness in his fingers, upper arm and thumb, and 
tingling in his arms.  An August 2001 private treatment record 
noted a diagnosis of low back pain with sciatica.  An October 
2002 private treatment record noted complaints of tingling down 
the Veteran's arms.  A September 2005 VA treatment record noted 
complaints of pain and numbness on the left arm and leg.  It is 
unclear from the available medical records what diagnosis is 
associated with the Veteran's subjective complaints of numbness 
and tingling. 

The Board notes that the Veteran is competent to report symptoms 
of numbness and tingling because this requires only personal 
knowledge as it comes to him through his senses.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 at n.4 (Fed. Cir. 2007.  As the Veteran is competent 
to report that he suffers from numbness and tingling, the Board 
finds that a medical examination is necessary to determine the 
diagnosis associated with this symptomatology and an opinion is 
necessary to determine whether any such neurological disorder is 
related to his service, to include exposure to cold weather 
conditions.

Bilateral Foot Fungus-  The Veteran testified at his May 2010 BVA 
hearing that he has suffered from blisters between his toes ever 
since service.  See May 2010 BVA T. at 15.  He indicated that he 
medicated them with ointment and also used home remedies 
consisting of soaking his feet in salt and Purex.  See Id. at 16.  
He testified that he did not have a diagnosis for his fungus as 
he used his mother's remedy.  See Id. at 17.  He testified at his 
May 2009 DRO hearing that he additionally experienced problems 
with his toenails.  See DRO T. at 28. 

Post-service records include a February 1977 private treatment 
record which noted treatment for an ingrown toenail.  A March 
1999 private treatment record noted that the Veteran had right 
hallux onychocryptosis.  Current treatment records do not reflect 
treatment for his feet, as the Veteran indicated that he self 
medicates. 

As the Veteran is competent to report that he suffers from a skin 
problem of the feet, the Board finds that a medical examination 
is necessary to determine the diagnosis associated with this 
symptomatology and an opinion is necessary to determine whether 
any such skin disorder of the feet is related to his service, to 
include exposure to cold weather conditions.

VA treatment records- The claims file reflects that the Veteran 
has received medical treatment from the Palo Alton VA Medical 
Center (VAMC); however, as the claims file only includes 
treatment records from that facility dated up to June 2008, any 
additional records should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain 
and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
bilateral hearing loss, tinnitus, cervical 
spine, bilateral shoulder disorders, 
neuropathy, and foot fungus condition.  Of 
particular interest are any outstanding VA 
records of evaluation and/or inpatient or 
outpatient treatment of the Veteran's 
claimed disabilities, from the Palo Alto 
VAMC, for the period from June 2008 to the 
present.

2.  Schedule the Veteran for a VA 
examination to evaluate the relationship 
between his claimed hearing loss 
disability and active duty service.  After 
conducting audiometric testing along with 
the Maryland CNC Test, examiner should 
state whether the Veteran has hearing loss 
for VA purposes as per 38 C.F.R. § 3.385.   

If the examiner concludes that the Veteran 
meets VA's requirements for hearing loss, 
he or she should be asked to provide an 
opinion as to whether it is at least 
likely as not (a 50 percent probability 
or greater) that the Veteran's hearing 
loss and its tinnitus had their onset in 
service or are otherwise etiologically 
related to his active service, to include 
noise exposure.  The examiner should also 
be asked to comment as to whether it is at 
least likely as not that the Veteran's 
tinnitus was caused or aggravated by his 
hearing loss.

Rationale for all stated opinions should 
be provided.  If the examiner cannot 
provide an opinion without resorting to 
mere speculation, such should be stated 
with supporting rationale.

3.  Schedule the Veteran for a VA 
examination to evaluate the relationship 
between his cervical spine disorder and 
active duty service.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability of greater) that 
any current cervical spine disorder had 
its onset during the Veteran's active 
service or is otherwise is causally 
related to his service.  The examiner 
should discuss the July 2010 and October 
2005 opinions, the March 1981 occupational 
injury, and the Veteran's assertions that 
his neck disorder stems from an in-service 
fall into a ditch. 

The examiner should additionally state an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that his cervical spine 
disorder was caused by, or aggravated by, 
his now service-connected low back 
disability.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

If aggravation is present, the examiner 
should indicate, to the extent possible, 
the approximate level of severity of the 
cervical spine disorder (i.e., a baseline) 
before the onset of the aggravation.

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  If the 
examiner finds it impossible to provide any 
part of the requested opinions without 
resort to pure speculation, he or she 
should so indicate and provide a rationale 
as to why such a finding is made.  The 
claims file must be reviewed in conjunction 
with the examination.  

4.  Schedule the Veteran for a VA 
examination to evaluate the relationship 
between his left shoulder disorder and 
active duty service.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability of greater) that 
any current left shoulder disorder had its 
onset during the Veteran's active service 
or is otherwise is causally related to his 
service.  The examiner should discuss the 
December 2008 opinion, the March 1981 
occupational injury, and the Veteran's 
assertions that his left shoulder disorder 
stems from an in-service fall into a ditch 
or from carrying heaving sacks in service. 

The examiner should additionally state an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that his left shoulder 
disorder was caused by, or aggravated by, 
his now service-connected low back 
disability.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

If aggravation is present, the examiner 
should indicate, to the extent possible, 
the approximate level of severity of the 
left shoulder disorder (i.e., a baseline) 
before the onset of the aggravation.

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record. If the 
examiner finds it impossible to provide any 
part of the requested opinions without 
resort to pure speculation, he or she 
should so indicate and provide a rationale 
as to why such a finding is made.  The 
claims file must be reviewed in conjunction 
with the examination.  

5.  Schedule the Veteran for an examination 
to determine the nature and etiology of his 
right shoulder disorder.  Any necessary 
testing should be conducted.  The claims 
file must be reviewed in conjunction with 
such examination, and the examiner must 
indicate that such review occurred.  

The examiner should render an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any right shoulder diagnosed was caused by, 
or aggravated by, his now service-connected 
low back disorder, or is at least as likely 
as not (a 50 percent probability or 
greater) that the disability had its onset 
in service or is otherwise related to 
service, to include an in-service fall into 
a ditch or from carrying heaving sacks in 
service.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

If aggravation is present, the examiner 
should indicate, to the extent possible, 
the approximate level of severity of the 
right shoulder disorder (i.e., a baseline) 
before the onset of the aggravation.

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  If the 
examiner finds it impossible to provide any 
part of the requested opinions without 
resort to pure speculation, he or she 
should so indicate and provide a rationale 
as to why such a finding is made. 

6.  Schedule the Veteran for an examination 
to determine the nature and etiology of his 
neuropathy disorder (upper and lower 
bilateral extremities).  Any necessary 
testing should be conducted.  The claims 
file must be reviewed in conjunction with 
such examination, and the examiner must 
indicate that such review occurred.  

The examiner should render an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any neuropathy disorder(s) diagnosed had 
its onset in service or is otherwise 
related to service, to include exposure to 
cold weather conditions.

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  If the 
examiner finds it impossible to provide any 
part of the requested opinions without 
resort to pure speculation, he or she 
should so indicate and provide a rationale 
as to why such a finding is made. 

7.  Schedule the Veteran for an examination 
to determine the nature and etiology of his 
skin disorder of his feet.  Any necessary 
testing should be conducted.  The claims 
file must be reviewed in conjunction with 
such examination, and the examiner must 
indicate that such review occurred.  

The examiner should render an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any skin disorder of the feet diagnosed had 
its onset in service or is otherwise 
related to service, to include exposure to 
cold weather conditions.

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  If the 
examiner finds it impossible to provide any 
part of the requested opinions without 
resort to pure speculation, he or she 
should so indicate and provide a rationale 
as to why such a finding is made. 

8.  The RO should then readjudicate the 
claims for entitlement to service 
connection.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


